Exhibit 10.40
 
 
SECURITIES PURCHASE AGREEMENT
 
BY AND BETWEEN
 
THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO
 
AND
 
ECHO THERAPEUTICS, INC.
 
DECEMBER 18, 2014

   
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page

 
SECTION 1.
INTERPRETATION OF THIS AGREEMENT
1

 
 
1.1
Defined Terms
1

 
SECTION 2.
AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES
4

 
 
2.1
Authorization of Securities
 

 
2.2
Issuance of Securities
4

 
2.3
Closing and Closing Date
4

 
2.4
Delivery
4

 
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4

 
 
3.1
Corporate Organization
4

 
3.2
Capitalization
5

 
3.3
Corporate Proceedings, etc.
5

 
3.4
Absence of Conflicts.
5

 
3.5
Reports and Financial Statements
6

 
3.6
Compliance with Law
6

 
3.7
Litigation
7

 
3.8
Absence of Undisclosed Liabilities
7

 
3.9
Tax Matters
7

 
3.10
Intellectual Property
7

 
3.11
Transactions with Related Parties
8

 
3.12
Brokerage
8

 
3.13
Illegal or Unauthorized Payments; Political Contributions
8

 
3.14
NASDAQ Compliance
8

 
3.15
Private Offering
9

 
3.16
No Integrated Offering
9

 
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
9

 
 
SECTION 5.
ADDITIONAL AGREEMENTS OF THE PARTIES
10

 
 
5.1
Further Assurances
10

 
5.2
Standstill
10

 
5.3
Board Size
10

 
5.4
Stockholder Meeting; Preparation of Proxy Statement.
11

 
5.5
Use of Proceeds
11

 
5.6
Registration Rights - Company Registration
11

 
SECTION 6.
INVESTORS’ CLOSING CONDITIONS
13

 
 
6.1
Compliance with Agreement
13

 
6.2
Listing of Additional Securities
13

 
6.3
Approval of Proceedings
13

 
6.4
No Bankruptcy
13

 
SECTION 7.
COMPANY CLOSING CONDITIONS
14

 
 
7.1
Compliance with Agreement.
14

 
7.2
Approval of Proceedings
14

 
SECTION 8.
COVENANTS
14

 
 
8.1
Lost, etc. Certificates Evidencing Securities
14

 
8.2
Securities Law Disclosure; Publicity
14

 
SECTION 9.
LEGEND
14

 
 
9.1
Legend
14

 
9.2
Removal
15

 
SECTION 10.
MISCELLANEOUS
15



 
 
10.1
Notices
15

 
10.2
Termination and Survival
16

 
10.3
Successors and Assigns
16

 
10.4
Severability
16

 
10.5
Governing Law
16

 
10.6
Paragraph and Section Headings
17

 
10.7
Limitation on Enforcement of Remedies
17

 
10.8
Counterparts
17

 
10.9
Entire Agreement; Amendment and Waiver
17

 
10.10
Remedies
17



Exhibit A
Schedule of Investors

Exhibit B
Form of Warrant Agreement

Exhibit C
Certificate of Designation, Preferences and Rights of Series F Convertible
Preferred Stock

Exhibit D
Form of Press Release


 
   
 
i

--------------------------------------------------------------------------------

 
 
ECHO THERAPEUTICS, INC.

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 18,
2014, is made by and between Echo Therapeutics, Inc., a Delaware corporation
(the “Company”), and each of the investors listed on Exhibit A hereto
(collectively, the “Investors”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions hereof, the Company desires to sell
to the Investors, and the Investors desire to purchase from the Company an
aggregate of 840,336 shares of Series F Preferred Stock of the Company (the
“Series F Preferred Stock”) at a purchase price of $1.19 per share, convertible
into an aggregate of 840,336 shares of common stock, par value $0.01 per share
(the “Common Stock”), of the Company (the “Underlying Shares”) and five-year
warrants (the “Warrants”) to purchase from the Company up to 840,336 shares of
Common Stock at an exercise price equal to $3.00 per share (the “Warrant
Shares”);
 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved, and
deems it advisable and in the best interests of the stockholders of the Company
to consummate, the transactions contemplated by this Agreement, upon the terms
and subject to the conditions set forth herein;
 
WHEREAS, the Company intends to seek the stockholder approval of the issuance of
the Underlying Shares to the Investors by a majority of all the votes cast at
the Stockholder Meeting, whether in person or by proxy, pursuant to NASDAQ
Marketplace Rule 5635(b) (the “Stockholder Approval”); and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
SECTION 1. INTERPRETATION OF THIS AGREEMENT
 
1.1 Defined Terms
 
As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
 
8-K Filing:  shall have the meaning set forth in Section 8.2.
 
Affiliate:  shall mean any Person or entity, directly or indirectly,
controlling, controlled by or under common control with such Person or entity.
 
Agreement:  shall have the meaning set forth in the introduction hereto.
 
Board:  shall have the meaning set forth in the recitals hereto.
 
Business Day:  shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of Delaware are required or authorized to close.
 
Closing:  shall have the meaning set forth in Section 2.3.
 
Closing Date:  shall have the meaning set forth in Section 2.3.

   
 
-1-

--------------------------------------------------------------------------------

 
 
Code:  shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.
 
Common Stock:  shall have the meaning set forth in the recitals hereto.
 
Company:  shall have the meaning set forth in the introduction hereto.
 
Company SEC Reports:  shall have the meaning set forth in Section 3.5.
 
Contract:  shall mean any material agreement, contract, commitment, lease,
mortgage, indenture, deed of trust, debt instrument, understanding, arrangement,
restriction or other instrument to which the Company is currently a party and
that is or was required to be filed as an exhibit to any Company SEC Report.
 
Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended.
 
Excluded Registration:  shall mean (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Common Stock; or (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
Filed Company SEC Reports:  shall have the meaning set forth in Section 3.5.
 
GAAP:  shall have the meaning set forth in Section 3.5.
 
Governmental Authority:  shall mean the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
Intellectual Property:  shall mean all of the following owned by the Company or
used in the current business of the Company:  (i) registered and unregistered
trademarks and service marks, trade dress, product configurations, trade names
and other indications of origin, applications or registrations in any
jurisdiction pertaining to the foregoing and all goodwill associated therewith;
(ii) patentable and unpatentable inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, compounds, technology, software
(including password unprotected interpretive code or source code, object code,
development documentation, programming tools, drawings, specifications and data)
and applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof;
(iv) copyrights in writings, designs software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; (vi) Internet Web sites,
domain names and applications and registrations pertaining thereto and all
intellectual property used in connection with or contained in all versions of
the Company’s Web sites; (vii) rights under all agreements relating to the
foregoing (other than “shrink-wrap” or “click-through” licenses applicable
thereto); (viii) books and records pertaining to the foregoing; and (ix) claims
or causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.
 
Investors:  shall mean the party, or parties, set forth on Exhibit A – Schedule
of Investors(s).
 
Material Adverse Effect:  shall mean, collectively, a material adverse effect
on, or a material adverse change in, or group of such effects on or changes in
the business, properties, assets, liabilities, operations or condition
(financial or otherwise) of the Company taken as a whole.
 
 
   
 
-2-

--------------------------------------------------------------------------------

 
 
NASDAQ Stock Market:  shall have the meaning set forth in Section 3.14.
 
Organizational Documents:  shall mean the certificate of incorporation and
by-laws of the Company, each as amended through the date hereof.
 
Owns, Own, Owned:  shall mean the aggregate beneficial ownership, within the
meaning of Rule 13d-3 under the Exchange Act, of an Investors and any of its
Affiliates.
 
Person:  shall mean an individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof.
 
Preferred Stock:  shall mean the Series C Preferred Stock, the Series D
Preferred Stock, the Series E Preferred Stock and the Series F Preferred Stock.
 
Proxy Statement:  shall have the meaning set forth in Section 3.18.
 
Purchase Price: shall mean an aggregate purchase price of $1,000,000 for all of
the Securities (excluding the exercise price for the shares of Common Stock
underlying the Warrant).
 
Registrable Securities:  shall mean the Underlying Shares and the Warrant
Shares, collectively.
 
Sarbanes-Oxley Act:  shall mean the Sarbanes-Oxley Act of 2002.
 
SEC:  shall mean the U.S. Securities and Exchange Commission.
 
Securities:  shall mean the shares of Series F Preferred Stock and the Warrants
to be purchased by the Investors hereunder.
 
Securities Act:  shall mean the Securities Act of 1933, as amended.
 
Series C Preferred Stock: shall mean the Series C Preferred Stock $0.01 par
value of the Company.
 
Series D Preferred Stock: shall mean the Series D Preferred Stock $0.01 par
value of the Company.
 
Series E Preferred Stock: shall mean the Series E Preferred Stock $0.01 par
value of the Company.
 
Series F Preferred Stock:  shall have the meaning set forth in the recitals
hereto.
 
Stockholder Approval:  shall have the meaning set forth in the recitals.
 
Stockholder Meeting:  shall mean the special meeting of stockholders called by
the Company to obtain Stockholder Approval.
 
Tax or Taxes:  shall mean all federal, state, local and foreign income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise production, value added, occupancy, transfer
taxes, and other taxes, duties or assessments of any nature whatsoever, together
with all interest, penalties or additions to tax attributable to such taxes.
 
Tax Return:  shall mean any report, return, statement or other written
information (including elections, declarations, disclosures, schedules,
estimates and information returns) required to be supplied by the Company to a
Governmental Authority in connection with any Taxes and any amendment thereto

 
   
 
-3-

--------------------------------------------------------------------------------

 
 
Warrants:  shall have the meaning set forth in the recitals hereto.
 
Warrant Shares:  shall have the meaning set forth in the recitals hereto.
 
SECTION 2. AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES
 
2.1 Authorization of Securities
 
On or prior to the Closing, the Company shall have authorized the sale and
issuance of the Securities on the terms and conditions set forth in this
Agreement.
 
2.2 Issuance of Securities
 
Subject to the terms and conditions set forth in this Agreement, and in reliance
upon the Company’s and the Investors’ representations set forth below, at the
Closing, the Company shall sell to the Investors and the Investors shall
purchase from the Company, the number of Securities set forth opposite the
Investors’ name on Exhibit A, at the aggregate Purchase Price for such
Securities.
 
2.3 Closing and Closing Date
 
The closing of the transactions contemplated by Section 2.2 (the “Closing”)
shall take place at 11:00 A.M., New York City time, on December 18, 2014 or on
such later date as may be mutually agreed by the Company and the Investors (the
“Closing Date”) at the offices of Kleinberg, Kaplan, Wolff & Cohen, P.C. located
at 551 Fifth Avenue, 18th Floor, New York, New York 10176, or such other
location as the Investors and the Company shall mutually select.
 
2.4 Delivery
 
The sale and purchase of the Securities shall be evidenced by the Company
executing and delivering to the Investors on the Closing Date, duly registered
in the Investors’ name, one or more duly executed stock certificates evidencing
the shares of Common Stock being purchased by it, one or more duly executed
stock certificates evidencing the shares of Preferred Stock being purchased by
it, and a duly executed copy of the Warrant, against payment of the aggregate
purchase price therefore by wire transfer of immediately available funds to such
account as the Company shall designate in writing.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Investors as of the date
hereof and as of the Closing Date (or, if made as of a specified date, as of
such other date) as follows:
 
3.1 Corporate Organization
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(b) The Company has all requisite corporate power and authority to carry on its
business as now conducted.  The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(c) The Company has filed all necessary documents to qualify to do business as a
foreign corporation in each jurisdiction in which the conduct of the Company’s
business or the nature of the property owned requires such qualification, except
where the failure to so qualify would not be reasonably likely to have a
Material Adverse Effect.

 
   
 
-4-

--------------------------------------------------------------------------------

 
 
3.2 Capitalization
 
(a) As of the date hereof, the authorized capital stock of the Company consists
of (i) 190,000,000 shares of Common Stock and (ii) 40,000,000 shares of
Preferred Stock, of which, (X) 100,000 shares are designated as Series C
Preferred Stock, (Y) 100,000 shares are designated as Series D Preferred Stock,
and (Z) 1,748,613 shares are designated as Series E Preferred Stock. As of
December 18, 2014, the issued and outstanding shares of capital stock of the
Company consists of 12,631,595 shares of Common Stock and 1,948,613 shares of
Preferred Stock.
 
(b) All the outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and non-assessable, and were issued in
accordance with the registration or qualification requirements of the Securities
Act and any relevant state securities laws or pursuant to valid exemptions
therefrom.  As of the Closing Date, the shares of Common Stock sold hereunder
will be duly authorized and, upon issuance, sale and delivery as contemplated by
this Agreement, such shares of Common Stock will be validly issued, fully paid
and non-assessable securities of the Company.
 
(c) On the Closing Date, except for equity incentive plans (including the
agreements thereunder), shares of Common Stock underlying the Series C Preferred
Stock, Series D Preferred Stock and Series E Preferred Stock, shares of Common
Stock underlying the Warrants and as otherwise set forth in the Filed Company
SEC Reports filed by the Company, there will be no shares of Common Stock or any
other equity security of the Company issuable upon conversion, exchange or
exercise of any outstanding security of the Company, nor will there be any
rights, options, calls or warrants outstanding or other agreements to acquire
shares of Common Stock nor will the Company be contractually obligated to
purchase, redeem or otherwise acquire any of its outstanding shares.
 
3.3 Corporate Proceedings, etc.
 
The Company has authorized the execution, delivery and performance of this
Agreement and each of the transactions and agreements contemplated hereby.  No
other corporate action is necessary to authorize such execution, delivery and
performance of this Agreement, and upon such execution and delivery, this
Agreement shall constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
and general principles of equity.  The Company has authorized the issuance and
delivery of the Securities in accordance with this Agreement and the Company has
reserved for issuance 100% of the shares of Common Stock issuable upon the
exercise of the Warrant and conversion of the Preferred Stock.
 
3.4 Absence of Conflicts.
 
The execution and delivery of this Agreement by the Company does not, and the
fulfillment of the terms hereof and thereof by the Company, and the issuance,
sale and delivery of the Securities will not, (i) violate or conflict with the
Organizational Documents; (ii) result in a breach of any of the terms,
conditions or provisions of, or constitute a default (with or without the giving
of notice or the passage of time (or both)) under, or result in the modification
of, or permit the acceleration of rights under or termination of, any Contract,
license, permit or authorization of the Company; (iii) violate any law,
ordinance, standard, judgment, rule or regulation of any court or federal, state
or foreign regulatory board or body or administrative agency having jurisdiction
over the Company or over its properties or business; or (iv) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company, except with respect to clauses (ii), (iii) and (iv) above where such
event would not be reasonably likely to have a Material Adverse Effect.
 
 
   
 
-5-

--------------------------------------------------------------------------------

 
 
3.5 Reports and Financial Statements
 
The Company has furnished or made available to the Investors via the SEC’s EDGAR
filing system true and complete copies of the Company’s (i) Annual Reports on
Form 10-K for the fiscal year ended December 31, 2013 as filed with the SEC,
(ii) proxy statements related to all meetings of its stockholders (whether
annual or special) held since January 1, 2014, and (iii) all other reports filed
with or registration statements declared effective by the SEC since January 1,
2014, except registration statements on Form S-8 relating to employee benefit
plans, which are all the documents (other than preliminary material) that the
Company was required to file with the SEC since that date (the documents
referred to in clauses (i) through (iii), together with all accompanying
exhibits and all information incorporated therein by reference, being referred
to herein collectively as the “Company SEC Reports”).  As of their respective
dates, the Company SEC Reports were duly filed or furnished with the SEC and
complied in all material respects with the requirements of the Sarbanes-Oxley
Act, the Securities Act or the Exchange Act, as the case may be, and the rules
and regulations promulgated by the SEC and the NASDAQ Stock Market thereunder
applicable to such Company SEC Reports.  Except to the extent that information
contained in any Company SEC Report filed or furnished with the SEC and made
publicly available prior to the date of this Agreement (a “Filed Company SEC
Report”) has been revised or superseded by a later Filed Company SEC Report, as
of their respective dates, none of the Filed Company SEC Reports contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Each of the
audited consolidated financial statements and unaudited interim financial
statements (including, in each case, the schedules and notes thereto) included
in the Filed Company SEC Reports comply in all material respects with applicable
accounting requirements of the Securities Act or the Exchange Act and with the
published rules and regulations of the SEC with respect thereto.  The financial
statements (including the schedules and notes thereto) included in the Filed
Company SEC Reports (i) have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis throughout the periods indicated, except as disclosed therein, and
(ii) present fairly, in all material respects, the financial position of the
Company as at the dates thereof and the results of its operations and cash flow
for the periods then ended.
 
3.6 Compliance with Law
 
(a) Except as disclosed in the Filed Company SEC Reports, since December 31,
2012, the Company has not been in violation of any federal, state or local laws,
ordinances, governmental rules or regulations to which it is subject, except
where such event would not be reasonably likely to have a Material Adverse
Effect, and the Company has received no written complaints from any federal,
state or local agency or regulatory body alleging material violations of any
such laws and regulations.
 
(b) The Company has all material licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its property and to
the conduct of its business in the manner described in the Filed Company SEC
Reports.  Except as disclosed in the Filed Company SEC Reports, the Company has
not been denied any application for any such material licenses, permits,
franchises or other governmental authorizations necessary to its
business.  There has not been, and there is no proceeding pending, served or, to
the Company’s knowledge, threatened, to suspend, revoke or limit any such
licenses, permits, franchises or other governmental authorizations and, to the
Company’s knowledge, there is no circumstance that exists which with notice or
the passage of time or both, will result in such revocation, suspension or
limitation where such revocation, suspension or limitation would be reasonably
likely to have a Material Adverse Effect.
 
 
   
 
-6-

--------------------------------------------------------------------------------

 
 
(c) Except as disclosed in the Filed Company SEC Reports, the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act and the rules
and regulations promulgated thereunder and all provisions of the NASDAQ Stock
Market, in each case as to which the Company is required to be in compliance.
 
3.7 Litigation
 
Except as disclosed in the Filed Company SEC Reports, there is no legal action,
suit, arbitration or other legal, administrative or other governmental
investigation, inquiry or proceeding (whether federal, state, local or foreign)
pending or, to the Company’s knowledge, threatened against or affecting the
Company or any of its properties, assets or business or any of its directors,
trustees, officers or employees in such capacity, except where such event would
not be reasonably likely to have a Material Adverse Effect.  Except as disclosed
in the Filed Company SEC Reports, the Company is not subject to any order, writ,
judgment, injunction, decree, determination or award of any court or of any
governmental agency or instrumentality (whether federal, state, or local),
except where such event would not be reasonably likely to have a Material
Adverse Effect.
 
3.8 Absence of Undisclosed Liabilities
 
Except as disclosed in the Filed Company SEC Reports and as contemplated in this
Agreement, since December 31, 2013, the Company has not incurred any liability
or obligation, direct or contingent, or entered into any transaction, not in the
ordinary course of business, that is material to the Company taken as a whole,
and there has not been any change in the capital stock of the Company, except
for filing of the Certificate of Designations and the issuance of shares of
Series F Preferred Stock in accordance with the terms thereof, or increase in
the short-term or long-term debt of the Company taken as a whole.
 
3.9 Tax Matters
 
The Company has duly filed (except in cases where valid extensions have been
obtained) all federal, state, county and local tax returns required to have been
filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year.  No material tax deficiency has
been determined adversely to the Company.  The Company is not currently subject
to a federal or state tax audit of any kind.
 
3.10 Intellectual Property
 
(a) To the Company’s knowledge, the Company owns all right, title and interest
in and to, or has a valid and enforceable license to use all the Intellectual
Property necessary to the conduct of its business as now conducted, except where
the failure to own or license such Intellectual Property would not be reasonably
likely to have a Material Adverse Effect.  The Company is not in breach of any
license agreement concerning the Company’s Intellectual Property, except for
breaches that could not be material to the Company taken as a whole.  Except as
disclosed in the Filed Company SEC Reports, to the knowledge of the Company,
there are no conflicts with or infringements of any Intellectual Property by any
third party, except for conflicts or infringements that could not be material to
the Company taken as a whole.  To the knowledge of the Company, the conduct of
the business of the Company as currently conducted does not conflict with or
infringe any proprietary right of any third party, except for conflicts or
infringements that could not be material to the Company taken as a whole.  There
is no claim, suit, action or proceeding pending or, to the knowledge of the
Company, threatened against the Company:  (i) alleging any such conflict or
infringement with any third party’s proprietary rights or (ii) challenging the
Company’s ownership or use of, or the validity or enforceability of any
Intellectual Property.
 
 
   
 
-7-

--------------------------------------------------------------------------------

 
 
(b) To the Company’s knowledge:  (i) no trade secret of the Company has been
used, disclosed or appropriated to the detriment of the Company or for the
benefit of any Person other than the Company; and (ii) no employee, independent
contractor or agent of the Company has misappropriated any trade secrets or
other confidential information of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of the Company, except as could not be material to the Company taken as a
whole.  All employees of the Company have executed agreements acknowledging
their obligation to assign all inventions made in the course of their employment
to the Company.
 
3.11 Transactions with Related Parties
 
The Company is not a party to any agreement with any of the Company’s directors,
officers or stockholders or any Affiliate or family member of any of the
foregoing under which it: (i) leases any real or personal property (either to or
from such Person); (ii) licenses technology (either to or from such Person);
(iii) is obligated to purchase any tangible or intangible asset from or sell
such asset to such Person; (iv) purchases products from such Person; or (v) has
borrowed money from or lent money to such Person.  Except with respect to
employment and consulting arrangements that do not require disclosure under the
Exchange Act, the Company does not employ as an employee or engage as a
consultant any family member of any of the Company’s directors, officers or
Affiliates.  Except to the extent otherwise provided in this Agreement and
except as disclosed in Schedules 13D and 13G filed with the SEC, to the
knowledge of the Company there exist no agreements among stockholders of the
Company to act in concert with respect to the voting or holding of the Company’s
securities.
 
3.12 Brokerage
 
Other than the Company’s engagement with PricewaterhouseCoopers LLP, there are
no claims for brokerage commissions or finder’s fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement made by or on behalf of the Company, and the Company agrees to
indemnify and hold the Investors harmless against any costs or damages incurred
as a result of any such claim.
 
3.13 Illegal or Unauthorized Payments; Political Contributions
 
Neither the Company nor, to its knowledge, any of its officers, directors,
employees, agents or other representatives of the Company or any other business
entity or enterprise with which the Company is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or
(b) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company.
 
3.14 NASDAQ Compliance
 
Except as disclosed in the Filed Company SEC Reports, the Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and is listed on The
NASDAQ Global Market (the “NASDAQ Stock Market”).  Except as disclosed in the
Filed Company SEC Reports, to the knowledge of the Company, it is not in
violation of the listing requirements of the NASDAQ Stock Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock.  To the knowledge of the Company, the issuance by the Company
of any of the Common Stock, the Preferred Stock, the Warrants, the Underlying
Shares or the Warrant Shares, assuming that Stockholder Approval has been
obtained, shall not have the effect of delisting or suspending the Common Stock
from the NASDAQ Stock Market.
 
 
   
 
-8-

--------------------------------------------------------------------------------

 
 
3.15 Private Offering
 
Neither the Company nor to the Company’s knowledge, anyone acting on its behalf
has sold or has offered any of the Securities for sale to, or solicited offers
to buy from, or otherwise approached or negotiated with respect thereto with,
any prospective purchaser, other than the Investors.  Neither the Company nor
anyone acting on its behalf shall offer the Securities for issue or sale to, or
solicit any offer to acquire any of the same from, anyone so as to bring the
issuance and sale of such Securities within the provisions of Section 5 of the
Securities Act.  Based upon the representations of the Investors set forth in
Section 4, the offer, issuance and sale of the Securities are and will be exempt
from the registration and prospectus delivery requirements of the Securities
Act, and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.
 
3.16 No Integrated Offering
 
The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of any of the Securities in
a manner that would require the registration under the Securities Act of the
sale of any of the Securities.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
The Investors represents and warrants to the Company as of the date of this
Agreement (or, if made as of a specified date, as of such date) that:
 
(a) It is acquiring the Securities for its own account for investment and not
with a view towards the resale, transfer or distribution thereof, nor with any
present intention of distributing the Securities, but subject, nevertheless, to
any requirement of law that the disposition of the Investors’ property shall at
all times be within the Investors’ control, and without prejudice to the
Investors’ right at all times to sell or otherwise dispose of all or any part of
such securities under a registration under the Securities Act or under an
exemption from said registration available under the Securities Act.
 
(b) It has full power and legal right to execute and deliver this Agreement and
to perform its obligations hereunder.
 
(c) It is a validly existing partnership, limited liability company, trust or
corporation, as the case may be, duly organized under the laws of its
jurisdiction of organization or formation.
 
(d) It has taken all action necessary for the authorization, execution,
delivery, and performance of this Agreement and its obligations hereunder, and,
upon execution and delivery by the Company, this Agreement shall constitute the
valid and binding obligation of the Investors, enforceable against the Investors
in accordance with its terms, except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and general principles of
equity.
 
(e) There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement made by or on behalf of the Investors and the Investors
agrees to indemnify and hold the Company harmless against any costs or damages
incurred as a result of any such claim.
 
(f) It has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Company as contemplated by this Agreement, and is able to bear the economic risk
of such investment for an indefinite period of time.  It has been furnished
access to such information and documents as it has requested and has been
afforded an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
Agreement and the purchase of the Securities contemplated hereby.  It is a
“qualified institutional buyer” within the meaning of Rule 144A(a) of the
Securities Act or an “accredited Investors” within the meaning of Rule 501(a) of
Regulation D under the Securities Act.
 
 
   
 
-9-

--------------------------------------------------------------------------------

 
 
(g) Except such consents, approvals and filings, the failure to obtain or make
would not, individually or in the aggregate, have a material adverse effect on
the ability of the Investors to consummate the transactions contemplated by this
Agreement, the execution and delivery by it of this Agreement and the
performance by the Investors of its obligations hereunder and the consummation
by the Investors of the transactions contemplated hereby do not require the
Investors to obtain any consent, approval, clearance or action of, or make any
filing, submission or registration with, or give any notice to, any Governmental
Authority or judicial authority.
 
(h) The execution and delivery of this Agreement by the Investors do not, and
the fulfillment of the terms hereof and thereof by the Investors will not,
(i) violate or conflict with its partnership agreement, trust agreement, the
articles of incorporation, other constitutive documents or by-laws (or other
similar applicable documents) of the Investors, as applicable; (ii) result in a
breach of any of the terms, conditions or provisions of, or constitute a default
(with or without the giving of notice or the passage of time (or both)) under,
or result in the modification of, or permit the acceleration of rights under or
termination of, any material contract to which the Investors is a party or
(iii) violate any law, ordinance, standard, judgment, rule or regulation of any
court or federal, state or foreign regulatory board or body or administrative
agency having jurisdiction over the Investors or over its properties or
businesses; except, in the cases of clauses (ii) and (iii) where such event
would not be reasonably likely to have a material adverse effect on the
Investors’ ability to consummate the transactions contemplated by this
Agreement.
 
(i) The Investors understand that the Securities are characterized as
“restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act or an exemption
therefrom.  The Investors further understands that a legend may be affixed to
the certificates evidencing the Securities setting forth the fact that such
Securities are “restricted securities” under the Securities Act.
 
SECTION 5. ADDITIONAL AGREEMENTS OF THE PARTIES
 
5.1 Further Assurances
 
The Company and the Investors shall execute such documents and other papers and
take such further actions as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated hereby.
 
5.2 Standstill
 
The Company agrees not to enter into any equity or debt financing (except as
contemplated hereunder) or agreement relating to business development without
the approval of at least two-thirds of the members of the Board.
 
5.3 Board Size
 
The size of the Board shall not be expanded beyond five directors without the
approval of at least two-thirds of the then members of the Board.
 
 
   
 
-10-

--------------------------------------------------------------------------------

 
 
5.4 Stockholder Meeting; Preparation of Proxy Statement.
 
(a) At the reasonable request of the Investors following January 1, 2015, the
Company shall prepare and file with the SEC a proxy statement, disclosing the
transactions and terms contemplated hereby and seeking Stockholder Approval (the
“Proxy Statement”), as promptly as reasonably practicable, and in any event by
no later than 30 Business Days following the request.  The Investors and the
Company shall cooperate in the preparation and filing of the Proxy Statement to
the extent related to the transactions contemplated hereby.  The Company will
advise the Investors promptly after it receives any oral or written request by
the SEC for amendment of the Proxy Statement or comments thereon and responses
thereto or requests by the SEC for additional information insofar as any such
request for amendment, comment, response or request for additional information
relates to the transactions contemplated hereby and will promptly provide the
Investors with copies of any written communication from the SEC or any state
securities commission.  The Company shall give the Investors and its counsel a
reasonable opportunity to review and comment on the Proxy Statement, any
amendments thereto and any responses of the Company in response to any request
or comment of the SEC, in each case, to the extent related to the transactions
contemplated hereby, and shall give due consideration to all reasonable
additions, deletions or changes suggested thereto by the Investors and its
counsel. The Company shall cause the Proxy Statement to be mailed to the
Stockholders as promptly as reasonably practicable after it has been cleared by
the SEC.
 
(b) As promptly as reasonably practicable, but in any event no later than three
Business Days after the Proxy Statement is definitive, the Company shall duly
call, give notice to stockholders of, convene and hold the Stockholder Meeting,
which shall be held no later than 45 Business Days following the giving of such
notice. The Company shall (i) solicit the Stockholder Approval and (ii) include
in the Proxy Statement the Board’s recommendation to the Stockholders that they
approve the transactions contemplated hereby, and include therein disclosure
regarding the approval of the Board.
 
5.5 Use of Proceeds
 
The proceeds received by the Company from the issuance and sale of the
Securities shall be used, at the direction of at least two-thirds of the members
of the Board, by the Company for working capital and other general corporate
purposes.
 
5.6 Registration Rights - Company Registration
 
(a) If the Company proposes to register (including, for this purpose, a
registration effected by the Company for any other stockholders) any of its
securities under the Securities Act (other than in an Excluded Registration),
the Company shall, at such time, promptly give the Investors notice of such
registration.  Upon the request of the Investors given within ten (10) Business
Days after such notice is given by the Company, the Company shall, subject to
the provisions of this Section 5.6, cause to be registered all of the
Registrable Securities that the Investors has requested to be included in such
registration.
 
(b) If the Company proposes to sell securities that have already been registered
“off the shelf” by means of a prospectus supplement, the Company shall, at such
time, promptly give the Investors notice of such contemplated offering.  Upon
the request of the Investors given within ten (10) Business Days after such
notice is given by the Company, the Company shall, subject to the provisions of
this Section 5.6, include in such offering all of the Registrable Securities
that the Investors has requested to be included in such offering.
 
(c) The Company shall have the right to terminate or withdraw any registration
or offering initiated by it under this Section 5.6 before the effective date of
such registration or pricing of such offering, as applicable, whether or not the
Investors has elected to include Registrable Securities in such registration or
offering.
 
 
   
 
-11-

--------------------------------------------------------------------------------

 
 
(d) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to this Section 5.6, the Company shall not be
required to include any of the Investors’ Registrable Securities in such
underwriting unless the Investors accepts the terms of the underwriting as
agreed upon between the Company and its underwriter(s), and then only in such
quantity, if any, as the underwriter(s) in their/its sole discretion
determine(s) will not jeopardize the success of the offering by the Company.  If
the total number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriter(s) in their/its
reasonable discretion determine(s) is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities, if any, which
the underwriter(s) and the Company in their sole discretion determine will not
jeopardize the success of the offering.  If the underwriter(s) determine(s) that
less than all of the Registrable Securities requested to be registered can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated among all stockholders of the Company
requesting registration in proportion, as nearly as practicable, to the number
of shares of common stock owned by each selling stockholders or in such other
proportions as shall mutually be agreed to by all such selling stockholders. For
purposes of the provision in this Section 5.8(d) concerning apportionment, for
any selling stockholder that is a partnership, limited liability company or
corporation, the partners, members, retired partners, retired members,
stockholders and Affiliates of such selling stockholder, or the estates and
immediate family members of any such partners, retired partners, members and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling stockholder”, and any pro rata reduction
with respect to such “selling stockholder” shall be based upon the aggregate
number of registrable shares of common stock (or equivalents) owned by all
Persons included in such “selling stockholder”, as defined in this sentence.
 
(e) Whenever required under this Section 5.6 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
 
(1) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the holder
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one hundred
twenty (120) day period shall be extended for a period of time equal to the
period the Investors refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to an additional one hundred
and twenty (120) days, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;
 
(2) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to keep such registration statement
effective for the period specified in clause (e)(1) above and to comply with the
Securities Act in order to enable the disposition of all securities covered by
such registration statement;
 
(3) furnish to the Investors such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Investors may reasonably request in order to facilitate their
disposition of their Registrable Securities;

 
   
 
-12-

--------------------------------------------------------------------------------

 
 
(f) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 5.6 with respect to the Registrable
Securities of the Investors that the Investors shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of the Investors’ Registrable Securities.
 
(g) All expenses (other than all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for the Investors) incurred in connection with
registrations, filings, or qualifications pursuant to Section 5.6, including all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Company; and the reasonable fees and
disbursements of one counsel for the selling stockholders selected by the
initiating stockholder, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 5.6 if the registration
request is subsequently withdrawn at the request of the stockholders holding at
least a majority of the registrable shares of Common Stock held by all
stockholders (in which case all selling stockholders shall bear such expenses
pro rata based upon the number of registrable shares of Common Stock that were
to be included in the withdrawn registration).  All selling expenses (including
all underwriting discounts, selling commissions and stock transfer taxes
applicable to the sale of Registrable Securities) relating to Registrable
Securities registered pursuant to this Section 5.6 shall be borne and paid by
the Investors.
 
SECTION 6. INVESTORS’ CLOSING CONDITIONS
 
The Investors’ obligations to purchase the Securities at the Closing shall be
subject to the performance by the Company of its agreements theretofore to be
performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:
 
6.1 Compliance with Agreement
 
The Company shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by it prior to or on the Closing Date.
 
6.2 Listing of Additional Securities
 
In connection with the issuance of the Securities and the transactions
contemplated hereby, the Company shall have submitted or shall submit on the
date hereof to the NASDAQ Stock Market a “Notification Form: Listing of
Additional Securities” as well as any necessary supporting documentation.
 
6.3 Approval of Proceedings
 
All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Investors and its counsel, Kleinberg,
Kaplan, Wolff & Cohen, P.C.  The Investors shall have received copies of all
documents or other evidence which it may reasonably request in connection with
such transactions in form and substance reasonably satisfactory to the
Investors.
 
6.4 No Bankruptcy
 
The Company (i) shall not be in and shall not have instituted against it
insolvency, receivership or bankruptcy proceedings or any other proceedings for
the settlement of the Company’s debts and/or (ii) shall not have and shall not
have begun the process of dissolving or ceasing to do business.

 
   
 
-13-

--------------------------------------------------------------------------------

 
 
SECTION 7. COMPANY CLOSING CONDITIONS
 
The Company’s obligation to issue and sell the Securities at the Closing shall
be subject to the performance by the Investors of its agreements theretofore to
be performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following conditions:
 
7.1 Compliance with Agreement.
 
The Investors shall have performed and complied in all material respects with
all agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by them prior to or on the Closing
Date.
 
7.2 Approval of Proceedings
 
All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Company and its counsel, Ballard Spahr
LLP.  The Investors shall have received copies of all documents or other
evidence which it may reasonably request in connection with such transactions in
form and substance reasonably satisfactory to the Investors.
 
SECTION 8. COVENANTS
 
8.1 Lost, etc. Certificates Evidencing Securities
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of any certificate evidencing any
Securities owned by the Investors, and (in the case of loss, theft or
destruction) of an unsecured indemnity satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such certificate, if mutilated, the Company
will make and deliver in lieu of such certificate a new certificate of like
tenor and for the number of securities evidenced by such certificate which
remain outstanding.  The Investors’ agreement of indemnity shall constitute
indemnity satisfactory to the Company for purposes of this Section 8.1.
 
8.2 Securities Law Disclosure; Publicity
 
The Company shall issue a press release disclosing the transactions contemplated
hereby. No later than the fourth Business Day after the signing of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC (the
“8-K Filing”) describing the transactions contemplated hereby, in the form
required by the Exchange Act.  The Company shall file this Agreement as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended December
31, 2014 or as an exhibit to the 8-K Filing.  Thereafter, the Company shall
timely file any filings and notices required by the SEC with respect to the
transactions contemplated hereby.  The parties acknowledge and agree that the
Company shall be able to name the Investors in any conference or presentation
and to respond to questions (even in public conferences or presentation)
regarding the Investors, based on information in the public domain.
 
SECTION 9. LEGEND
 
9.1 Legend
 
Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.

 
   
 
-14-

--------------------------------------------------------------------------------

 
 
9.2 Removal
 
The Company agrees to reissue certificates representing any of the Shares, the
Warrant Shares and the Underlying Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Shares, Warrant Shares or
Underlying Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the Shares,
the Warrant Shares and the Underlying Shares under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Commission and has become and remains effective
under the Securities Act, (iii) the Company has received other evidence
reasonably satisfactory to the Company that such registration and qualification
under the Securities Act and state securities laws are not required, or (iv) the
holder provides the Company with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act; and (b) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that registration or qualification under the securities
or “blue sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected or a valid exemption exists with respect thereto. The
Company will respond to any such notice from a holder within a reasonable period
of time. In the case of any proposed transfer under this Section 9.2, the
Company will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, or (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject. The restrictions on transfer contained in
this Section 9 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.
Whenever a certificate representing the Shares, the Warrant Shares or the
Underlying Shares is required to be issued to Investors without a legend, in
lieu of delivering physical certificates representing the Shares, the Warrant
Shares or the Underlying Shares, provided the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program, the Company shall cause its transfer agent to electronically
transmit the Shares, the Warrant Shares or the Underlying Shares to Investors by
crediting the account of such Investors’ Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).
 
SECTION 10. MISCELLANEOUS
 
10.1 Notices
 
(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
mail or certified mail, postage prepaid:
 
if to the Investors, at the address or facsimile number set forth on Exhibit A,
or at such other address or facsimile number as the Investors may have furnished
the Company in writing; and
 
if to the Company, at:
 
Echo Therapeutics, Inc.
 
8 Penn Center
 
1628 JFK Boulevard
 
Suite 300
 
Philadelphia, PA 19103
 
Attn: Chief Executive Officer
 
or at such other address or facsimile number as it may have furnished the
Investors in writing, with a copy (which shall not constitute notice) to
 
Ballard Spahr LLP
 
1735 Market Street
 
51st Floor
 
Philadelphia, PA 19103
 
Attn: Justin P. Klein, Esq.

 
   
 
-15-

--------------------------------------------------------------------------------

 
 
(b) Any notice so addressed shall be deemed to be given:  if delivered by hand
or facsimile, on the date of such delivery; if mailed by overnight courier, on
the first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.
 
10.2 Termination and Survival
 
Notwithstanding anything to the contrary contained herein, this Agreement may be
terminated at any time:
 
(a) by mutual consent of the Company and the Investors;
 
(b) by either the Company or the Investors if the Closing shall not have
occurred on or prior to the date that is five (5) days from the date hereof
(unless such date is extended by mutual written consent);
 
(c) by the Investors, for any material breach of this Agreement by the Company;
provided, however, that the Investors may not terminate this Agreement pursuant
to this Section 10.2(c) if it is then in material breach of the terms of this
Agreement; and
 
(d) by the Company prior to the Closing, for any material breach of this
Agreement by the Investors; provided, however, that the Company may not
terminate this Agreement pursuant to this Section 10.2(d) if it is then in
material breach of the terms of this Agreement.
 
In the event of termination pursuant to this Section 10.2, this Agreement shall
become null and void and have no effect, with no liability on the part of the
Company or the Investors, or their members, partners, directors, officers,
agents or stockholders, with respect to this Agreement, except (a) with respect
to the provisions of this Section 10, which shall survive the termination of
this Agreement, and (b) with respect to any liabilities or damages incurred or
suffered as a result of the willful breach by the Company or the Investors of
any of their respective representations, warranties, covenants or other
agreements set forth in this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, nothing shall limit or prevent any Party from
exercising any rights or remedies it may have under Section 10.10 in lieu of
terminating this Agreement to the provisions of this Section 10.2.
 
10.3 Successors and Assigns
 
Except as otherwise expressly provided herein, this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.  The Company may not assign its rights or obligations hereunder without
the prior written consent of the Investors.  The Investors may not assign its
rights or obligations hereunder without the prior written consent of the
Company, except that the Investors may assign its rights and obligations
hereunder to any of its members or Affiliates or Affiliates of its members;
provided, that the assignee provides the Company with written representations
and warranties substantially similar to those provided by Investors in this
Agreement.
 
10.4 Severability
 
In the event that any part or parts of this Agreement shall be held illegal or
unenforceable by any court or administrative body of competent jurisdiction,
such determination shall not affect the remaining provisions of this Agreement
which shall remain in full force and effect.
 
10.5 Governing Law
 
Except to the extent Delaware law mandatorily applies, this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.
 
 
   
 
-16-

--------------------------------------------------------------------------------

 
 
10.6 Paragraph and Section Headings
 
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof.
 
10.7 Limitation on Enforcement of Remedies
 
The Company hereby agrees that it will not assert against the limited partners
of the Investors any claim it may have under this Agreement by reason of any
failure or alleged failure by such Investors to meet its obligations hereunder.
 
10.8 Counterparts
 
This Agreement may be executed in one or more counterparts (including by
facsimile), each of which shall be deemed an original and all of which together
shall be considered one and the same agreement.
 
10.9 Entire Agreement; Amendment and Waiver
 
This Agreement, the schedules and exhibits attached hereto constitute the entire
understandings of the parties hereto and supersede all prior agreements or
understandings with respect to the subject matter hereof among such
parties.  This Agreement may be amended, and the observance of any term of this
Agreement may be waived, with (and only with) the written consent of the Company
and the Investors.
 
10.10 Remedies
 
Each Party acknowledges and agrees that (a) the covenants, obligations and
agreements of each Party contained in this Agreement relate to special, unique
and extraordinary matters and (b) a violation of any of the covenants,
obligations or agreements contained in this Agreement by a Party will cause the
other Party irreparable injury for which adequate remedies are not available at
law.  Therefore, the Parties agree that each Party shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the other Party from committing any
violation of such covenants, obligations or agreements and to specifically
enforce the terms of this Agreement, in addition to any other remedies available
at law or in equity.  Furthermore, the Parties hereby waive, and shall use their
commercially reasonable best efforts to cause their stockholders, members,
partners, Affiliates and representatives to waive, any requirement for the
securing or posting of any bond in connection with such remedy.
 
[Signature Page to Follow]


 
   
 
-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
ECHO THERAPEUTICS, INC.
 
By /s/ Shepard M.
Goldberg                                                                           
Name: SHEPARD M. GOLDBERG
Title: AUTHORIZED SIGNER



PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P.
 
 
By:
Platinum Management (NY) LLC, as Investment Manager

 
By:/s/ Mark
Nordlicht                                                                           
Name: MARK NORDLICHT
Title:  CHIEF INVESTMENT OFFICER
 
BEIJING YI TANG BIO SCIENCE & TECHNOLOGY LTD.
 
By /s/ Bai
Ge                                                                                      
Name: BAI GE
Title: PRESIDENT




RPSMSS, LLC
 
By /s/ Marrisa
Stadtmauer                                                                           
Name: MARRISA STADTMAUER
Title:


/s/ Richard
Stadtmauer                                                                                     
RICHARD STADTMAUER

SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
 
-18-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF INVESTORS1
 
INVESTORS NAME AND ADDRESS
 
SHARES
   
PURCHASE PRICE
               
Platinum Partners Value Arbitrage Fund L.P.
    420,168     $ 500,000  
Beijing Yi Tang Bio Science & Technology Ltd.
    336,134       400,000  
RPSMSS, LLC
    42,017       50,000  
Richard Stadtmauer
    42,017       50,000                    
TOTAL
    840,336     $ 1,000,000  



A-
   
 
-19-

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
FORM OF WARRANT AGREEMENT
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
ECHO THERAPEUTICS, INC.

 
COMMON STOCK PURCHASE, WARRANT
 
Warrant No. [           ] Number of Shares: [         ]
 
Issue Date:
 
Section 1.                      Issuance.  This warrant (“Warrant”) is issued to
Platinum Partners Value Arbitrage Fund L.P. (the “Holder”) by Echo Therapeutics,
Inc., a Delaware corporation (the “Company”).
 
Section 2.                      Purchase Price; Number of Shares.  Subject to
the terms and conditions hereinafter set forth, the Holder, at any time on or
after the date that is six months and one day following the issue date listed
above (the “Issue Date”), is entitled upon surrender of this Warrant with the
subscription form annexed hereto duly executed, at the office of the Company or
such other office as the Company shall notify the Holder of in writing, to
purchase from the Company, at a price per share of $[        ] (the “Purchase
Price”), up to [                 ] fully paid and nonassessable shares (the
“Warrant Shares”) of the Company's common stock, par value $0.01 per share
(“Common Stock”); provided that, the Holder shall only be entitled to purchase
Warrant Shares that have vested pursuant to Section 3 below and that may be
purchased without violating the terms of Section 8 below. Until such time as
this Warrant is exercised in full or expires, the securities issuable upon
exercise of this Warrant are subject to adjustment as hereinafter provided.
 
Section 3.                      Vesting of Warrant Shares.  One hundred percent
(100%) of the Warrant Shares shall vest upon the occurrence of the Closing
(including payment of the Purchase Price in full), as such terms are defined in
the Securities Purchase Agreement dated on or about [             ] [   ],
201[  ] by and among the Company and the purchaser named therein.
 
Section 4.                      Payment of Purchase Price.  The Purchase Price
shall be paid by (i) check payable to the Company, (ii) wire transfer of funds
to the Company, (iii) cancellation of indebtedness of the Company to the Holder
or (iv) any combination of the foregoing.

                                                                      B-
 
-20-

--------------------------------------------------------------------------------

 
 
Section 5.                      Net Issue Election.  The Holder may elect to
receive, without payment by the Holder of any additional consideration, shares
equal to the value of this Warrant or any portion hereof by the surrender of
this Warrant or such portion to the Company, with the net issue election notice
annexed hereto duly executed, at the office of the Company. Thereupon, the
Company shall issue to the Holder such number of fully paid and nonassessable
shares of Common Stock as is computed using the following formula:
 
X = V (A-B)
 
A
where
 
X = the number of shares to be issued to the Holder pursuant to this Section 5.
 
V =           the number of vested Warrant Shares covered by this Warrant in
respect of which the net issue election is made pursuant to this Section 5.
 
A = the fair market value of one share of Common Stock, as determined in
accordance with the rules of NASDAQ, at the time the net issue election is made
pursuant to this Section 5.
 
B =           the Purchase Price in effect under this Warrant at the time the
net issue election is made pursuant to this Section 5.
 
The Board shall promptly respond in writing to an inquiry by the Holder as to
the fair market value of one share of Common Stock.
 
Section 6.                      Partial Exercise.  This Warrant may be exercised
in part, in which case the Holder shall be entitled to receive a new warrant,
dated as of the date of this Warrant, covering the number of Warrant Shares in
respect of which this Warrant shall not have been exercised, which new Warrant
shall in all other respects be identical with this Warrant.
 
Section 7.                      Delivery of Certificates Upon Exercise.
 
(a) Certificates for shares issuable upon the exercise hereof shall be
transmitted by the transfer agent of the Company to the Holder by crediting the
account of the Holder’s broker with the Depository Trust Company through its
Deposit Withdrawal Agent Commission (“DWAC”) system if the Company is a
participant in such system and such shares are eligible for legend removal, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within ten (10) Trading Days (the “Warrant Share Delivery
Date”) from the delivery to the Company of the Notice of Exercise form,
surrender of this Warrant (if required) and payment of the aggregate Exercise
Price as set forth above.  This Warrant shall be deemed to have been exercised
on the date the Notice of Exercise is transmitted to the Company.  The shares
issuable upon the exercise of the Warrant shall be deemed to have been issued,
and the Holder or any other person designated in the Notice of Exercise as the
person in whose name the shares issuable upon the exercise of this Warrant shall
be issued, shall be deemed to have become a holder of record of such shares for
all purposes, as of the date the Warrant has been exercised by payment to the
Company of the exercise price and all taxes required to be paid by the Holder,
if any, prior to the issuance of such shares, have been paid.   The shares
issued upon exercise of this Warrant shall be issued without any legend or stop
transfer orders provided (i) a registration statement under the Securities Act
covering the proposed disposition of such Warrant Shares has become effective
under the Securities Act, (ii) the Company has received other evidence
reasonably satisfactory to the Company that such registration and qualification
under the Securities Act and state securities laws are not required, or
(iii) the Holder provides the Company with reasonable documentation confirming
the legend can be removed pursuant to applicable provisions of the Securities
Act (such as Rule 144).

                                                                    
 
-21-

--------------------------------------------------------------------------------

 
 
(b) In addition to any other rights available to the Holder, if the Company
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the Warrant Shares pursuant to an exercise on or
before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
 
Section 8.                      Restrictions on Exercise.
 
(a) Notwithstanding anything to the contrary herein, this Warrant may only be
exercised to the extent that the issuance of Common Stock upon such exercise
would not constitute a violation of any applicable federal or state securities
laws or other laws or regulations.
 
(b) Notwithstanding anything to the contrary set forth in this Warrant, at no
time may the Holder exercise this Warrant to the extent that the number of
shares of Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
owning more than 9.99% of all of the Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Company with sixty-one
(61) days’ notice (pursuant to Section 13 hereof) (a “Waiver Notice”) that such
holder would like to waive Section 8(b) of this Warrant with regard to any or
all shares of Common Stock issuable upon exercise of this Warrant, this Section
8(b) shall be of no force or effect with regard to those shares of Common Stock
referenced in the Waiver Notice.
 
(c) Notwithstanding anything to the contrary set forth in this Warrant, at no
time may the Holder exercise this Warrant if the number of shares of Common
Stock to be issued pursuant to such exercise would exceed, when aggregated with
all other shares of Common Stock owned by the Holder at such time, the number of
shares of Common Stock which would result in the Holder beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules thereunder) in excess of 19.99% of all of the
Common Stock outstanding at such time; provided, however, that upon both (A) the
Holder providing the Company with a Waiver Notice that the Holder would like to
waive Section 8(c) of this Warrant with regard to any or all shares of Common
Stock issuable upon conversion of this Warrant, and (B) the stockholders of the
Company approving the waiver of Section 8(c) of this Warrant with regard to any
or all shares of Common Stock issuable upon exercise of this Warrant and the
ownership by the Holder of greater than 20% of the outstanding shares of Common
Stock, in accordance with applicable NASDAQ listing standards, this Section 8(c)
shall be of no force or effect.
 
Section 9.                      Expiration Date.  This Warrant shall expire on
the fifth (5th) anniversary of the Issue Date and shall be void thereafter.

                                                                      
 
-22-

--------------------------------------------------------------------------------

 
 
Section 10.                      Reserved Shares; Valid Issuance.  The Company
covenants that it will at all times from the date hereof until the expiration
date set forth in Section 10 above reserve and keep available such number of its
authorized shares of Common Stock as will be sufficient to permit the exercise
of this Warrant in full. The Company further covenants that such shares as may
be issued pursuant to the exercise of this Warrant will, upon issuance, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges with respect to the issuance thereof.
 
Section 11.                      Adjustments for Dividends and Stock Splits.  If
after the Issue Date the Company shall subdivide the Common Stock or combine the
Common Stock, or issue additional shares of Common Stock in payment of a stock
dividend on the Common Stock, the Purchase Price and the number of shares
issuable on the exercise of this Warrant shall forthwith be proportionately
adjusted.
 
Section 12.                      Fractional Shares.  No fractional shares may be
issued upon any exercise of this Warrant, and any fractions shall be rounded
down to the nearest whole number of shares.  If upon any exercise of this
Warrant for the full remaining number of shares underlying this Warrant a
fraction of a share results, the Company will pay the cash value of any such
fractional share, calculated as determined in good faith by the Board.
 
Section 13.                      Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or three (3) business days following being mailed by certified or registered
mail, postage prepaid, return-receipt requested, or delivered to an express mail
delivery service such as Federal Express, with written receipt by the addressee
required, in either case addressed to the holder of record at its address
appearing on the books of the Company.
 
Section 14.                      Amendment.  The terms of this Warrant may be
amended, modified or waived only with the written consent of the Company and the
Holder.
 
Section 15.                      Transfers.  This Warrant may not be transferred
by the Holder with respect to any or all of the shares purchasable hereunder
without the prior written consent of the Company; provided, however, this
Warrant may be transferred to an affiliate of the Holder upon surrender of this
Warrant by the Holder to the Company together with an appropriate assignment
form properly endorsed.  The transferee shall sign an investment letter in form
and substance reasonably satisfactory to the Company.
 
Section 16.                      No Rights as Stockholder.  This Warrant does
not by itself entitle the Holder to any voting or other rights as a stockholder
of the Company.
 
Section 17.                      Governing Law. This Warrant shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.
 
Section 18.                      Successors and Assigns.  This Warrant shall
inure to the benefit of the Holder's successors, legal representatives and
permitted assigns.
 
[Remainder of page intentionally left blank]

                                                                      
 
-23-

--------------------------------------------------------------------------------

 

This Warrant is hereby executed as of the Issue Date indicated above.
 
ECHO THERAPEUTICS, INC.
 
 
By
   

Name:
Title:
 
 
By
   

Name:
Title:
ACKNOWLEDGED AND AGREED:
 
[                                                           ]
 
By
   

Name:
Title:


[Signature Page to Warrant No.     ]
 
   


 
-24-

--------------------------------------------------------------------------------

 
 
Warrant Exercise Notice
 
To: Echo Therapeutics, Inc., Attn: CEO and CFO Date:___________
 
The undersigned hereby exercises Warrant No. [          ] for ________________
shares of Common Stock covered by this Warrant. The certificate(s) for such
shares shall be issued in the name of the undersigned or as otherwise indicated
below:
 
[                                                             ]
 
 
By
   

Name:
Title:


 
Name for Registration


Mailing Address
 
Net Issue Election Notice
 
To: Echo Therapeutics, Inc., Attn: CEO and CFO Date:___________
 
The undersigned hereby elects under Section 5 to surrender the right to purchase
________ shares of Common Stock pursuant to this Warrant and to receive in lieu
thereof ________ shares of Common Stock. The certificate(s) for the shares
issuable upon such net issue election shall be issued in the name of the
undersigned or as otherwise indicated below.
 
[                                                             ]
 
 
By
   

Name:
Title:

 
Name for Registration

 
Mailing Address
 

[Signature Page to Warrant No.     ]
 
   


 
-25-

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF
 
SERIES F CONVERTIBLE PREFERRED STOCK
 